Appeal from a judgment of the Monroe County Court (Alex R. Renzi, J.), rendered September 28, 2005. The judgment convicted defendant, upon a jury verdict, of robbery in the second degree (two counts).
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon a jury verdict, of two counts of robbery in the second degree (Penal Law § 160.10 [1], [2] [a]). We conclude that County Court “was within its discretion” at trial in discharging a sworn juror based on a medical emergency involving the juror’s spouse (People v Tisdale, 270 AD2d 917 [2000], lv denied 95 NY2d 839 [2000]; see People v Aponte, 28 AD3d 672 [2006], lv denied 7 NY3d 785 [2006]; People v McCullin, 248 AD2d 277 [1998], lv denied 92 NY2d 928 [1998]). The court made the requisite “reasonably thorough inquiry” in determining that the juror was unavailable for continued service (CPL 270.35 [2] [a]), and properly placed on the record its reasons for discharging the juror after permitting the prosecutor and defense counsel to be heard on the matter (see CPL 270.35 [2] [b]). Present—Hurlbutt, J.E, Fahey, Peradotto, Green and Pine, JJ.